Citation Nr: 0030314	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-45 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1983 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for low back condition.  The Board remanded this case in 
April 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant's lumbar spine disability was first 
manifested in service.


CONCLUSION OF LAW

A lumbar spine disability was incurred during service.  
38 U.S.C.A. §§ 1131 and 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

According to his statements and testimony of record, the 
appellant contends that his current disability of the lumbar 
spine is causally related to a slip and fall injury in 1984.  
Prior to that injury, he denied any problems with his back.  
Following that injury, however, he manifested recurrent 
episodes of low back pain for which he received treatment on 
several occasions in service.  He recalls being prescribed 
medications, light duty and physical therapy.  He also 
indicated that he often self- medicated his symptoms.  He 
admitted to a bending injury in April 1995, but he considered 
this injury a continuation of the same symptoms he manifested 
in service.

The appellant's service medical records do show his complaint 
of pain between his shoulder blades following a falling 
injury on his back in May 1984.  At that time, he was 
diagnosed with a contusion and prescribed Motrin and rest.  
He was next seen in February 1986 with complaint of low back 
pain of three days duration.  His physical examination was 
significant for tenderness over L1- 2 and the lower thoracic 
spine, and he was given an assessment of low back (LB) 
strain.  He complained of "recurrent back pain" on a formal 
examination five days later.  Later that month, he reported a 
history of falling on his buttocks during a physical training 
session, and complained of increased pain especially when 
standing for prolonged periods of time.  His x- ray 
examination revealed no bone abnormalities.  He was given an 
assessment of lumbosacral strain (LS) which was treated with 
a trial of Flexeril.  He subsequently underwent physical 
therapy due to paraspinal muscle spasm through the whole 
lower back.

The appellant's service medical records next reveal a March 
1986 follow- up visit for a low back strain.  At this time, 
he reported a slight improvement of back pain with his 
prescriptions of Motrin and Norgesic Forte.  His physical 
examination was significant for slight lumbar paraspinal 
pain, and he was given an assessment of mechanical low back 
pain (LBP).  In November 1990, he was seen for complaint of 
low back pain after performing squats in the weight room.  At 
that time, he denied a history of back pain.  His physical 
examination was significant for complaint of pain when 
bending down or twisting backwards.  He also complained of 
moderate pain upon lumbar extension and flexion.  He was 
given an assessment of low back strain, and instructed to 
avoid lifting weights for two weeks.  He returned several 
days later with continued complaints of back pain.  At this 
time, a previous history of back pain was noted.  He was 
prescribed Parafon Forte, warm compresses to the back and 5 
days of light duty.  On his separation examination, dated in 
May 1991, he was given a "normal" clinical evaluation of 
the spine and "other musculoskeletal."

Post- service, the appellant's private clinical records first 
show that he sought medical treatment for a lumbosacral 
strain in May 1995.  At this time, he related his back strain 
to a lifting injury in April of 1995.  However, in a 
subsequent outpatient visit in November 1995, he complained 
of low back pain for the past several months with a history 
of back pain ten years previously during military exercises.  
His subsequent VA and private medical records reveal 
diagnoses of mechanical low back pain, chronic lumbosacral 
strain, degenerative disc disease, and disc bulge at L5- S1 
and L4- L5 with mild facet hypertrophic changes throughout 
most of the lumbar spine.  A private outpatient treatment 
report, dated in April 1996, noted his report of chronic low 
back pain since June 1995.  A May 1996 VA x- ray examination 
revealed compression scoliosis with his report of back pain 
by eighteen years.  In October 1996, his private examiner, 
who noted his history of intermittent back pain since 
service, indicated that he manifested a  "severely" 
degenerated L4-5 disc.  In November 1996, a VA examiner 
offered opinion that he manifested a chronic low back strain 
outside of magnetic resonance imaging (MRI) scan findings.

In a letter dated in March 1999, the appellant's treating VA 
physician since 1995 noted an "understanding" that the 
appellant first experienced recurrent low back strain 
symptoms during his active service.  In a follow- up letter 
later that month, this examiner again noted that he was 
treating the appellant for recurrent lumbosacral strain.  At 
this time, the examiner offered the following opinion:

"I have reviewed [the appellant's] service 
record and I feel his current problems represent 
the same condition for which he was seen several 
times in February of 1986, and treated as 
paraspinous muscle strain."  

In August 1999, the appellant underwent VA spine examination 
with review of "pertinent parts" of the claims folder and 
the Board's remand order in April 1999.  According to the 
examiner, the appellant manifested low back pain with some 
inconsistencies between subjective and objective findings.  
The examiner opined as follows:

"it is least as likely that the [appellant's] 
lumbar spine disability is the result of injury 
during active service because this is what the 
patient reported to me during the history taking, 
that he had an accident in service, fell down in 
the mess hall, and did not have back pain prior 
to falling in the mess hall."

However, in an addendum dated in May 2000, the examiner now 
indicated that:

"[m]y opinion is that it is not likely that the 
lumbar spine disability is the result of injury 
during active service.  The claims file was 
reviewed for this opinion."

Review of the evidence reveals documentation of the 
appellant's complaint of low back pain in service with 
diagnoses which included low back strain, mechanical low back 
pain, and paraspinal muscle strain.  Although the back was 
normal at separation from service, there are similar post- 
service diagnoses of low back strain and mechanical low back 
pain.  There is uncontradicted testimony of continuity of 
symptomatology.  The appellant's treating VA physician, upon 
review of his service records, has opined that his current 
lumbar spine disability is the same condition for which he 
was treated in service.  A VA examiner has offered 
conflicting opinions, one favorable to the appellant, the 
other unfavorable, without providing any rationale for the 
opinions themselves or for the inconsistency.  Together, they 
have little probative value.  

The Board finds that the evidence in this case is in relative 
equipoise.  As such, the Board must apply the benefit of the 
doubt rule and find that the appellant's lumbar spine 
disability was first manifested in service.  38 U.S.C.A. § 
5107(b) (West 1991) (where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue of material fact, the benefit of the doubt in resolving 
such issue shall be given to the claimant).


ORDER

Service connection for disability of the lumbar spine is 
granted.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

